Case 8:19-cv-02435-DOC-JDE Document17 Filed 01/21/20 Pageiofi Page ID#:48
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. SACV19-2435 DOC(UJDEx)

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, ifany) Los Angeles Times Communications, LLC

 

was received by me on (date) 01/03/2020

(I I personally served the summons on the individual at (lace)

 

on (date) | ; or

 

C1) I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

On (date) , and mailed a copy to the individual’s last known address; or

of I served the summons on (name of individual) Gabriela Sanchez, CT Gorpotion System , who is

 

designated by law to accept service of process on behalf of (name of organization) Los Angeles Times Communice

818 West Seventh Street, Suite 930 Los Angeles, CA 90017 0 (date) 01-07-2020 2 OF

 

{J I returned the summons unexecuted because + or

 

[1 Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

\\ > |
Date: ___ 01/07/2020 (\\ ke Yaa |

Server 's signature

 

Nicolas Mesinas
Printed name and title

 

Inservio3
18013 Sky Park Circle, Suite C

Irvine CA 92614
(QAQ0\.777.5496
Server's address

Additional information regarding attempted service, etc:

 
